Exhibit 10.2

EPE Unit Appreciation Right Grant

(EPE Holdings LLC Directors)

 

Grant No.:

EPEUAR-____

 

Date of Grant:

____________________, 20__

 

Name of Grantee:

__________________________

Grant Price per Unit:

$ _________________________

Number of UARs Granted:

_________

 

EPE Holdings LLC (the “General Partner”) is pleased to inform you that you have
been granted, under the Enterprise Products Company 2005 EPE Long-Term Incentive
Plan, as the same may from time to time hereafter be amended, supplemented or
modified (the “Plan”), EPE Unit Appreciation Rights (“UARs”) as set forth above.
The terms of the Award are as follows:

1.            Vesting. The UARs shall become automatically payable on the
earlier of (the “Vesting Date”), if you have been a director of the General
Partner or an Affiliate of the General Partner continuously during the period
beginning on the Date of Grant and ending on the Vesting Date (the “Qualifying
Period”), (i) the date which is the fifth anniversary of the Date of Grant or
(ii) the date on which you have had a Qualifying Event. A “Qualifying Event”
means your status as a director of EPE Holdings LLC, Enterprise Products GP, LLC
and/or an Affiliate of the General Partner (collectively, the “Affiliated
Group”) is terminated due to (A) your death or (B) your removal as, or not being
re-elected or re-appointed as, a director of one or more entity member(s) of the
Affiliated Group by the member(s), shareholder(s) or Board of Directors, as
appropriate, of such entity or entities, as applicable, which removal or failure
to re-elect or re-appoint shall not have been as a result of, caused by, or
related to, your resignation, or your unwillingness to serve, for whatever
reason, as a director of such entity or entities. If, on any date during the
Qualifying Period, you are not a director of the General Partner or an
Affiliate, the UARs shall automatically and immediately be forfeited and
cancelled without payment on such date.

2.             No Right to Continue as a Director. Nothing in this Award or in
the Plan shall confer any right on you to continue as a director of the General
Partner and/or one or more of its Affiliates or restrict the member(s),
shareholder(s) or the Board of Directors, as appropriate, of the applicable
entity member(s) of the Affiliated Group from removing you, or not re-electing
or re-appointing you, as a director of such entity.

3.             UAR Payment. On the Vesting Date, the General Partner will pay
you, with respect to each UAR, an amount equal to the excess, if any, of the
Fair Market Value of a Unit on the Vesting Date over the Grant Price per Unit.
In the sole discretion of the Committee, payment may be made in Units, cash or
any combination thereof.

4.             Transferability. None of the UARs are transferable (by operation
of law or otherwise) by you, other than by will or the laws of descent and
distribution. If, in the event of your divorce, legal separation or other
dissolution of your marriage, your former spouse is awarded ownership of, or an
interest in, all or part of the UARs granted hereby to you, the Award shall
automatically and immediately be forfeited and cancelled in full without payment
on such date.

5.            Governing Law. This Award shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

6.             Plan Controls. This Award is subject to the terms of the Plan,
which is hereby incorporated by reference as if set forth in its entirety
herein. In the event of a conflict between the terms of this Award and the Plan,
the Plan shall be the controlling document. Capitalized terms which are used,
but are not defined, in this Award have the respective meanings provided for in
the Plan.

 

EPE HOLDINGS LLC

 

 

By:_________________________________

 

Michael A. Creel, President and Chief

 

 

Executive Officer

 



--------------------------------------------------------------------------------